              Case 2:15-bk-17348-BR                   Doc 44 Filed 03/25/19 Entered 03/25/19 14:55:44                                      Desc
                                                       Main Document     Page 1 of 5



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address


    David M. Goodrich
       dgoodrich@wgllp.com
    650 Town Center Drive, Suite 600
    Costa Mesa, CA 92626

    Tele: (714) 966-1000
    Fax: (714) 966-1002




         Individual appearing without an attorney
         Chapter 7 Trustee
                                              UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

    In re:                                                                      CASE NO.: 2:15-bk-17348-BR
                                                                                CHAPTER: 7
    FIERSTEIN, MICHAEL
    FIERSTEIN, MARILYN
                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion 1):
                                                                                NOTICE OF MOTION AND MOTION UNDER LBR 2016-2
                                                                                FOR APPROVAL OF CASH DISBURSEMENT BY THE
                                                                                TRUSTEE; OPPORTUNITY TO REQUEST HEARING;
                                                                                AND DECLARATION OF TRUSTEE
                                                                  Debtor(s)


PLEASE TAKE NOTE that the order titled Order on Trustee’s Motion For Approval of Cash
Disbursements was lodged on (date) March 25, 2019, and is attached. This order relates to the
motion which is docket number 42.




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:15-bk-17348-BR   Doc 44 Filed 03/25/19 Entered 03/25/19 14:55:44   Desc
                         Main Document     Page 2 of 5




                             EXHIBIT 1
          Case 2:15-bk-17348-BR                   Doc 44 Filed 03/25/19 Entered 03/25/19 14:55:44                                       Desc
                                                   Main Document     Page 3 of 5

 Attorney or Trustee Name, Address, Telephone & FAX                          FOR COURT USE ONLY
 Numbers, State Bar No. & Email Address

 David M. Goodrich
  Dgoodrich@wgllp.com
 650 Town Center Drive, Suite 600
 Costa Mesa, CA 92626

 Tele: (714) 966-1000
 Fax: (714) 966-1002


     Attorney for chapter 7 trustee
     Chapter 7 trustee

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA –LOS ANGELES DIVISION

 In re:                                                                      CASE NO.: 2:15-bk-17348-BR
                                                                             CHAPTER: 7
 FIERSTEIN, MICHAEL

 FIERSTEIN, MARYLYN                                                                ORDER ON TRUSTEE’S MOTION FOR
                                                                                  APPROVAL OF CASH DISBURSEMENTS
                                                                                            [LBR 2016-2]

                                                                                   No hearing held




                                                              Debtor(s).

Based upon the trustee’s cash disbursement motion filed as docket entry number 42 (Motion), the Motion is:

   Granted. The trustee is authorized to disburse funds from the estate for the expenses set forth in Exhibit B to the
   Motion.

   Denied. The trustee is not authorized to disburse funds from the estate as set forth in Exhibit B to the Motion.

   Set for hearing on                 at              . The trustee is directed to provide notice of the hearing to the United
   States trustee and to all parties (or their attorneys) who filed an opposition to the Motion.

                                                                          ###




          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                           Page 1                     F 2016-2.2.ORDER.TRUSTEE.DISBURSE
3/25/2019   Case 2:15-bk-17348-BR                                     Lodged
                                                           Doc 44 Filed      Order Upload
                                                                        03/25/19          (L.O.U) 03/25/19 14:55:44
                                                                                       Entered                        Desc
                                                            Main Document       Page 4 of 5

                                             Bankruptcy LODGED ORDER UPLOAD FORM

                                                                                                              Monday, March 25, 2019




   C O N F I R M AT I O N :

    Yo u r L o d g e d O r d e r I n f o :
   ( 7729146.docx )
      A new order has been added




            Office: Los Angeles
            C a s e Ti t l e : M i c h a e l F i e r s t e i n a n d M a r i l y n F i e r s t e i n
            Case Number: 15-17348
            Judge Initial: BR
            C a s e Ty p e : b k ( B a n k r u p t c y )
            Document Number: 42
            On Date: 03/25/2019 @ 02:40 PM


   T h a n k Yo u !


   United States Bankruptcy Court
   Central District of California
   Edward R. Roybal Federal Building and Courthouse
   2 5 5 E a s t Te m p l e S t r e e t
   Los Angeles, CA 90012




https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCookie=2772651-19391-895645862355599.601977761638829%3b&cmCaseType=…    1/1
         Case 2:15-bk-17348-BR                   Doc 44 Filed 03/25/19 Entered 03/25/19 14:55:44                                      Desc
                                                  Main Document     Page 5 of 5


                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 600
Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 25, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


    •    Howard M Ehrenberg hehrenberg@sulmeyerlaw.com, hehrenberg@ecf.inforuptcy.com;mviramontes@ecf.inforuptcy.com
    •    Jasmine Firooz jasminefirooz@gmail.com, yasi29@yahoo.com
    •    David M Goodrich (TR) dgoodrich@wgllp.com, c143@ecfcbis.com;dgoodrich11@ecf.axosfs.com;lrobles@wgllp.com
    •    Noreen A Madoyan Noreen@MarguliesFaithLaw.com,
         Helen@MarguliesFaithlaw.com;Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com
    •    Meghann A Triplett Meghann@MarguliesFaithlaw.com,
         Helen@MarguliesFaithlaw.com;Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com
    •    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov


                                                                                     Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) March 25, 2019, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

United States Bankruptcy Court
The Honorable Barry Russell
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012

                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 25, 2019                 Lorraine Robles                                                /s/ Lorraine Robles
 Date                          Printed Name                                                    Signature



        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                    Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
